DETAILED ACTION
This action is in response to the amendments and remarks received 11/23/2021, in which claims 1, 2 and 11 have been amended, claims 12-17 have been newly added, thus claims 1-17 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 SEPTEMBER 2021 and 03 JANUARY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-11 are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that it would not have been obvious to form the structural part and cellular structure integrally; the Examiner disagrees. 
It is first noted that Applicant’s argue that the structural part and cellular structure being formed integrally means that they formed of the same material. However this is not required by the claim language, rather the term “form integrally” is defined more broadly as first described by Applicant of pg. 8 of the Remarks dated 11/23/2021 to be “the structural part and the at least one cellular structure are one-piece, i.e., connected physically together and which cannot be disconnected without damaging them”.  Thus the claims do not require that they be formed of the same material, and the arguments based on that requirement are not persuasive.  
Applicant’s arguments seem generally directed to an additive manufacturing process wherein the structural part and the cellular material are 3D printed at the same time from the same materials, but this is not claimed.  Merely forming the parts integrally means they could simply be adhered or bolted together in the final product, which does not require any special skills or technology.  Similarly the advantages noted by Applicants i.e. 
that integrally forming makes it possible to improve the forms of the structural part, in order to direct the fluid flow which passes through it and minimize load losses, and easily integrate a cellular structure which is housed in the suitable space of the duct, in order to improve the performances for separating the oil and the air. In addition, the fact that the component and cellular structure are integrally formed provides more freedom on the structure of the cellular structure, and it is possible to form geometries other than commercially available options
are not advantages that come from the structure being “integrally form” but rather from new design options that may be allowed when forming the part using additive manufacturing, but not the structure which is currently recited in the claims.  Advantages that may exist generally in a specific process of making such a device are not necessarily inherent to the device itself. The claims thus remain rejected, because it has been held obvious to make integral parts which are otherwise disclosed to be rigidly secured together as a single unit; see MPEP 2144.04 (V)(B).
In response to Applicants’ argument that inlet 18 of Santerre is not annular; the Examiner disagrees. The inlet 18 is described as “annular” because it is located in a annular section of the structure, not because it is shaped annularly (the inlets shape is not seen to be claimed). This is in line with the original disclosure, which described round/circular-shaped, not annular-shaped, inlets as the "annular inlet" because it is on an annular face of the device (Original Fig. 1).
In response to Applicants’ argument directed to the previous rejection of claim 2, it is noted that the limitations of claim 2 have been amended, and thus the rejection has been updated; see the updated 103 rejection as well as the 112(b) rejection of claim 2.
Applicant’s request for the Double Patenting rejection to be held in abeyance until one or more of the claims is deemed allowable is acknowledged and granted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a free space extends axially into the circumferential centrifugation enclosure between the at least one annular axial inlet and the at least one space occupied by the at least one cellular structure, wherein the at least one free space is occupied by the at least one cellular structure extending at least partially inside the circumferential centrifugation enclosure”; it is not clear how the free space can extend “between the at least one annular axial inlet and the at least one space occupied by the at least one cellular structure” and at the same time be “occupied by the at least one cellular structure”; it will thus be interpreted that the free space extends into the at least one space occupied by the at least one cellular structure, not merely between.
Claim 13 recites the limitation “the duct of the structural part”; while there is both a duct and structural part recited in claim 1, the duct is not part of the structural part, and thus this claim is confusing. It will be interpreted to read as “the duct 
Claim 17 recites the limitation “the axial partitions”. There is insufficient antecedent basis for this limitation in the claim. Claim 17 will be interpreted to depend from claim 6 (not claim 5 as it is written) which recites axial partitions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,398,833 (hereinafter “Santerre”).
Regarding Claim 1 Santerre discloses a component for a turbomachine centrifugal deaerator of an air/oil mixture, configured to rotate around a symmetrical axis (X) (see Fig 1 and or Fig 4; the line in the center is the axis), comprising a structural part configured to delimit a duct for a flow of the air/oil mixture (see Fig 1 and or Fig 4; duct is the passageway connecting 18 through 44), the structural part comprising: 
at least one annular axial inlet configured to receive the air/oil mixture (see Fig 1 and or Fig 4; 18 is the inlet that receives the air/oil mixture, which is located in an annular axial location) and an annular internal radial outlet closer to the symmetrical axis (X) than the at least one annular axial inlet and configured to evacuate oil-free air (see Fig 1 and or Fig 4; 42 is the exit for the air closer to the axis); 
a circumferential centrifugation enclosure extending axially between a first end comprising the at least one annular axial inlet and a second end communicating with the annular internal radial outlet (see Fig 1 and or Fig 4; item at 20 is the circumferential centrifugation enclosure extending between the inlet and the outlet); and 
at least one radial oil outlet arranged in an annular radially outer wall of the circumferential centrifugation enclosure and configured to evacuate oil separated from the air/oil mixture by centrifugation outwards from the turbomachine centrifugal deaerator (see Fig 1; item 44 is the oil outlet to evacuate oil separated from the air);
wherein the structural part comprises at least one cellular structure configured to filter the oil while allowing air to pass and occupying at least one space in the duct which closes communication between the at least one annular axial inlet and the annular internal radial outlet (see Fig 1 and or Fig 4 and or column 4 lines 20-65; 36 is the cellular structure acting as a filter occupying a space in the duct).
Santerre does not disclose wherein the structural part and the at least one cellular structure are formed integrally. 
However Santerre reference further teaches the formation of different components into a single component (see column 4 lines 20-32). As to the structural part and the cellular structure to be formed of a single component, since they are used together in a fully connected form already as they are disclosed, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the structural part and the cellular structure of a single component in order to achieve a predictable result of more stability and compact structure. Where specifically it has been held obvious to make integral parts which are otherwise disclosed to be rigidly secured together as a single unit. See MPEP 2144.04 (V)(B).
Regarding Claim 2 Santerre discloses the component according to claim 1, wherein Santerre further discloses a free space extends axially into the circumferential centrifugation enclosure between the at least one annular axial inlet and the at least one space occupied by the at least one cellular structure, wherein the at least one free space is occupied by the at least one cellular structure extending at least partially inside the circumferential centrifugation enclosure (see Fig 4; the free space is considered the space in the duct occupied by the cellular structure 36).

    PNG
    media_image1.png
    463
    617
    media_image1.png
    Greyscale
Regarding Claim 3 Santerre discloses the component according to claim 1, wherein Santerre further discloses that the structural part comprises a first shell surrounded by a second shell forming respectively inner and outer circumferential walls of the duct (see Fig 1 and or Fig annotated below; the inside chamber forms the first shell while the outside portion forms the second shell enclosing the first shell inside), the second shell comprising a first part, forming the annular radially outer wall of the circumferential centrifugation enclosure (see Fig 1 and or Figure annotated below; item 20 is the first part of the second shell forming the annular radial outer wall), and a second substantially radial part defining an axial limit of the duct opposite the at least one annular axial inlet (see Fig 1 and or Fig annotated below; the second shell comprises a second part extending radially from 22 to 46 opposite of the inlet 18).

    PNG
    media_image2.png
    463
    617
    media_image2.png
    Greyscale
Regarding Claim 4 Santerre discloses the component according to claim 3, wherein Santerre further discloses that the first shell comprises an axial end opposite the axial inlet which arranges, with the second substantially radial part of the second shell, an outlet disposed towards the symmetrical axis (X) at a level of the second end of the circumferential centrifugation enclosure and which is shaped to maintain the air/oil mixture over a largest diameter of the duct (see Fig 1 and or annotated Fig below; the axial end of the first shell is arranged with the second substantially radial part and an outlet 42 is disposed towards the axis of the symmetry and the air/oil mixture is maintained over a largest diameter of the duct when measured from end to end through the outlet)
Regarding Claim 5 Santerre discloses the component according to claim 4, wherein Santerre further discloses that the at least one space occupied by the cellular structure extends between a first surface transversal to the duct joining the first shell to the annular radially outer wall in the circumferential centrifugation enclosure (see Fig 1; the cellular structure 36 extends between the inlet and the second part of the outer shell) and a second surface transversal to the duct joining the second substantially radial part of the second shell and the first shell at the level of the axial end opposite the axial inlet (see Fig 1; the cellular structure 36 extends between the first shell and the first part of the second shell).
Regarding Claim 9 Santerre discloses a turbomachine centrifugal deaerator of an air/oil mixture, comprising: 
a component according to Claim 1 (as cited in the rejection of claim 1 above); 
a hollow shaft (see Fig 1; item 12 is the hollow shaft) and configured to receive air exiting the annular internal radial outlet (see column 4 lines 41-55; the hollow shaft receives the air exiting the outlet 42); and a rotating pinion (see Fig 1 and or column 4 lines 10-19; 12 is the rotating pinion).
Santerre does not explicitly teach the hollow shaft is integral with the component. 
However Santerre reference further teaches the formation of different components into a single component (see column 4 lines 20-32). 
As to the hollow shaft integral with the component, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the hollow shaft integral with the component in order to achieve a predictable result of more stability and compact structure. Where specifically it has been held obvious to make integral parts which are otherwise disclosed to be rigidly secured together as a single unit. See MPEP 2144.04 (V)(B).
Regarding Claim 12 Santerre discloses the component of claim 4, wherein the axial end forms a bulge at the level of the second end of the centrifugation enclosure (the axial end as labeled in the annotated Santerre Fig. 1 above, is seen to be a bulge i.e. from part/surface 24). 
Regarding Claim 13 Santerre discloses the component of claim 1, wherein the cellular structure is not extended fully into the duct of the structural part (annular space 48, i.e. between 42 and 50, is seen to be part of the duct into which the cellular structure is not extended, Santerre Fig. 1). 
Regarding Claim 14 Santerre discloses the component of claim 1, wherein the centrifugal enclosure comprises a first and a second successive separate spaces, wherein the first space is a free space extending axially directly on the at least one annular axial inlet (i.e. the free space formed by opening 18 in the wall 24), and the second space comprises the at least one cellular structure (space between 18 and 42, though it is further noted that the “free space” may also be considered the first section of the space occupied by the cellular structure as the term “free space” does not require that the space is unoccupied; Santerre Fig. 1).
Regarding Claim 15 Santerre discloses the component of claim 3, wherein the first shell comprises a first collar (flange area 32/34) and the second shell comprises a second collar (flange 30), wherein the first and second collars are annular and extend radially inwardly toward the symmetrical axis (X); (note, the first and second collars are seen to extend radially in the direction of the symmetrical axis and thus “extent to” the axis, but do not reach it, as in the instant invention); see Santerre Fig. 1
Regarding Claim 16 Santerre discloses the component of claim 15, wherein the first collar (flange area 32/34) is annular and extends radially inwardly from the first shell to the symmetrical axis (X), and wherein the second collar (flange 30) is annular and extends radially inwardly from the second radial part to the symmetrical axis (X); (note, the first and second collars are seen to extend radially in the direction of the symmetrical axis and thus “extent to” the axis, but do not reach it, as in the instant invention); see Santerre Fig. 1

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6398833 (hereinafter “Santerre”) in view of US 20110258977 (hereinafter “Dejaune”).
Regarding Claim 6 Santerre discloses the component according to claim 4, but does not disclose wherein the structural part comprises substantially axial partitions connecting the first shell and the second shell, distributed circumferentially and separating the duct into a plurality of compartments arranged radially about the symmetrical axis (X), each compartment communicating with the at least one annular axial inlet, the annular internal radial outlet, and at least one radial oil outlet. 
However Dejaune is directed to the same field of separation (see title and or abstract). Dejaune reference further teaches substantially axial partitions connecting the first shell and the second shell distributed circumferentially and separating the duct into a plurality of compartments arranged radially about the symmetrical axis (X), each compartment communicating with the at least one annular axial inlet, the annular internal radial outlet and at least one radial oil outlet (see Fig 3; 140 are the partitions connecting the shell 120 and 122 separating the duct into a plurality of compartments) to achieve a predictable result of providing openings for the separated oil (see paragraph 0047). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the Santerre reference structural part including the partition walls of the Dejaune reference in order to achieve a predictable result of providing openings for the separated oil as taught by Dejaune.
Regarding Claim 7 Santerre discloses the component according to claim 4, but does not disclose wherein the structural part comprises a plurality of elements connecting the first shell and the second shell in a second part of the duct, putting the circumferential centrifugation enclosure in communication with the annular internal radial outlet, the plurality of elements being configured to the first shell and the second shell during an additive manufacture of the component and to favor flow of the oil-free air in the second part of the duct. 
However Dejaune reference is directed to the same field of separation (see title and or abstract). Dejaune reference further teaches a plurality of elements connecting the first shell and the second shell in a second part of the duct, putting the circumferential centrifugation enclosure in communication with the annular internal radial outlet (see Fig 4 and or paragraph 0051; item 148 are the plurality of connecting means to connect the first shell and second shell) in order to achieve a predictable result of fastening, securing the two parts together and limit the unbalanced operation (see paragraph 0052). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the Santerre reference structural part to include the plurality of elements of the Dejaune reference in order to achieve a predictable result of fastening, securing the two parts together and limit the unbalanced operation as taught by Dejaune.  
Moreover, in doing so the combination of Santerre and Dejaune is fully capable the plurality of elements being configured to support the first shell and the second shell during an additive manufacture of the component and to favor flow of the oil-free air in the second part of the duct, by using the component as a support in such a process.  See MPEP 2114.
Regarding Claim 17 Santerre in view of Dejaune discloses the component of claim 6, wherein support arches (the rounded corners of the openings 142 form arches which connect the axial partitions 140, see Dejaune Figs) are arranged between the axial partitions.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Santerre in view of US20030141240 (hereinafter “Shiraishi”).
Regarding Claim 8 Santerre discloses the component according to claim 1, but does not disclose wherein at least one of a porosity or a texture of the cellular structure changes in the space that it occupies 
However Shiraishi, which is directed to the same field of filtration (see Shiraishi title and or abstract) discloses the cellular structure of a filter which changes in the space that it occupies (see Shiraishi Fig 1 and or paragraph 0048; the cellular structure of the filter 30 of a spongy foam filter has flexibility and the cellular structure and porosity differs in the fluid flow direction) in order to achieve a predictable result of extending the life cycle of the filter. 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the Santerre reference cellular structure with the spongy foam filter of different porosity in the fluid flow direction in order to achieve a predictable result of extending the life cycle of the filter. See MPEP 2143 (l) (A)
Regarding Claim 11 Santerre in view of Shiraishi discloses the component of claim 8, and with regard to the limitation “the cellular structure is configured to standardize load losses between a first plurality of zones, and a second plurality of zones, wherein the first plurality of zones is disposed closer to the first shell than the second plurality of zones, and wherein the second plurality of zones is disposed closer to the annular radially outer wall”, this is a functional limitation. This functional limitation does not further define over the prior art because the structure disclosed by Santerre in view of Shiraishi would be capable of the cellular structure is configured to standardize load losses between a first plurality of zones, and a second plurality of zones, wherein the first plurality of zones is disposed closer to the first shell than the second plurality of zones, and wherein the second plurality of zones is disposed closer to the annular radially outer wall, i.e. depending on the conditions under which it is operated; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further, see Fig 1 of Shiraishi; the cellular structure of the foam filter type minimize the load losses between the plurality of zones wherein the first plurality of zones is disposed closer to the first shell than the second plurality of zones, and wherein the second plurality of zones is disposed closer to the annular radially outer wall by virtue of the fact that the spongy foam type material has different porosity making the absorption and separation of particles easier at different zones as it flows through the filter.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 6398833 (hereinafter “Santerre”) in view of US 2017/0036144 (hereinafter “Jacquerie”)
Regarding Claim 10 Santerre discloses a component according to Claim 1, but does not specifically disclose a method for producing said component comprising a simultaneous additive manufacture phase of the structural part and of the cellular structure. 
However Jacquerie reference is directed to the same field of filtration (see title and or abstract). Jacquerie reference further teaches that the support and filter are produced by additive manufacturing (see paragraph 0014 and or paragraph 0035). 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have produced the structural part and the cellular structure of the Santerre using additive manufacturing process of Jacquerie. See MPEP 2143 (l) (C).
Note: “a simultaneous additive manufacture phase” is seen to describe the phase a simultaneous, but does not describe what it is simultaneous with. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-7 of co-pending Application No. 16/494,707 (“707”) in view of Santerre, Dejaune, Shiraishi and Jacquerie. 
As to instant claim 1-11, ‘707’ claims 1-7 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Santerre, Dejaune, Shiraishi and Jacquerie for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773